DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 10, filed December 7, 2021, with respect to the title have been fully considered and are persuasive.  The objection of September 16, 2021 has been withdrawn. 
Applicant’s arguments, see page 10, filed December 7, 2021, with respect to claim 4 have been fully considered and are persuasive.  The 112 rejection of September 16, 2021 has been withdrawn. 
Applicant’s arguments, see page-11, filed December 7, 2021, with respect to claims 1 and 11 have been fully considered and are persuasive.  The rejection of September 16, 2021 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Choi (US 2019/0371808), fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim:	Regarding Claim 1 (from which claims 2-10 depend), wherein the second vertical structure has a greater width than the first vertical structure, and the top surface of the lower semiconductor pattern is located at a lower vertical level than a lower surface of the metal structure.
Regarding Claim 11 (from which claims 12-20 depend), wherein the second vertical structure includes a lower semiconductor pattern connected to the substrate and an upper semiconductor pattern connected to a top surface of the lower semiconductor pattern, and the top surface of the lower .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        

					/ISMAIL A MUSE/                                                                        Primary Examiner, Art Unit 2819